PELHAM, J.
The appeal in this case purports to be from the law and equity court of Marengo county, but the record does not show any organization of the court from the judgment of which the appeal is prosecuted. For failure to show by the record that the court was held at the time and place designated by law and presided over by an officer authorized by law, the appeal must be dismissed.-Pensacola A. & W. Ry. Co. v. Big Sandy Iron Co., 147 Ala. 274, 41 South. 418; Tom Grantham v. State, 3 Ala. App. 168, 57 South. 1025; Thomas v. Daniel Bros., 42 South. 623 f McPherson v. Wiggins, 40 South. 961;2 2 Cyc. 1033; 3 Cent. Dig. Appeal & Error, §§ 2282, 2283.
Appeal dismissed.